              Case 2:17-cv-01512-JAM-DB Document 55-19 Filed 10/09/18 Page 1 of 2



1

2

3

4

5

6

7

8

9
                                         UNITED STATES DISTRICT COURT
10
                                        EASTERN DISTRICT OF CALIFORNIA
11

12   N.L. an infant by his mother and natural               Case No. 2:17-cv-01512-JAM-DB
13
     guardian SANDRA LEMOS,
                                                             [PROPOSED] ORDER GRANTING
14                        Plaintiff,                         DEFENDANT CREDIT ONE BANK,
                                                             N.A.’S MOTION FOR SUMMARY
15
                    vs.                                      JUDGMENT
16
     CREDIT ONE BANK, N.A., GC SERVICES
17   LIMITED PARTNERSHIP, IENERGIZER
     HOLDINGS, LIMITED, and FIRST
18
     CONTACT, LLC a/k/a IQOR HOLDINGS,
19   INC,

20                        Defendants.
21

22

23

24                  Defendant Credit One Bank, N.A.’s Motion for Summary Judgment was regularly heard
25   by this court. After reviewing and considering the moving papers, opposition papers, and reply
26   papers, and after considering the arguments of the parties, the Court rules as follows:
27   ///
28   ///
     {00102369;1}


                                                        1

                                  [PROPOSED] ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                                      2:17-cv-01512-JAM-DB
              Case 2:17-cv-01512-JAM-DB Document 55-19 Filed 10/09/18 Page 2 of 2



1                   Defendant’s Motion for Summary Judgment is granted, and that judgment shall be entered
2    forthwith in favor of Defendant and against Plaintiff.
3                   IT IS SO ORDERED.
4

5    Dated: October __, 2018                    _______________________________________
                                                The Honorable John A. Mendez
6                                        Judge of the United States District Court for the
                                                Eastern District of California
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     {00102369;1}


                                                       2

                                [PROPOSED] ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                                    2:17-cv-01512-JAM-DB
